Dear Ms. Shirley:
You ask this office whether a person may hold a position on the municipal planning and zoning commission while also holding a position on the municipal historic district commission. Our answer is in the negative to your question.
R.S. 33:103(B) and (C)(1) provide:
§ 103. Planning commission; membership; appointment
*  *  *  *  *
  B. A municipal planning commission shall consist of not less than five or more than nine members, at the discretion of the local legislative body, all to be appointed by the chief executive of the municipality, who may remove any member of the commission, after public hearing, for inefficiency, neglect of duty, or malfeasance in office.
  C. (1) All members of a commission, whether a parish or a municipal planning commission, shall serve without compensation, except as otherwise provided by this Paragraph or as otherwise provided by law, and shall hold no other public office, except they may also serve as members of any duly constituted regional commission of which their parish or municipality forms a part.
State law prohibits one from holding membership with the board of a municipal planning commission and holding any other public office; thus, the positions may not be legally held concurrently.
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY: __________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
Date Released:  June 25, 2003